Per Curiam,
On the facts admitted by the plaintiff himself, it was the plain duty of the learned trial judge to enter the compulsory nonsuit, and he was clearly right in refusing to take it off. The failure of the plaintiff to comply with the rule of law that imperatively required him to “ stop, look and listen,” before attempting to cross defendant company’s road at grade, was not merely evidence of negligence, but negligence per se, and a question of law for the court: Railroad v. Beale, 73 Pa. 504; Myers v. B. & O. Railroad Co., 150 Pa. 388, and many other cases that might be cited. The rule is unbending and should be rigidly enforced.
Judgment affirmed.